Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the rce filed on 06/11/2021.  Claims 1-20 are pending and have been considered below.

Objection
3.	Claim 1 is objected to because of the following informalities: “verbally output one or more words….” Appropriate correction is requested.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-4, 6-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bousquet et al. (US 2016/0224621).

Claim 1. Bousquet discloses a screen reader system, comprising:
a processor ([0010]); and
a memory having computer-executable instructions stored thereupon which, when executed by the processor ([0010]), cause the screen reader system to:

in response to identifying the particular ambiguous link, provide a resource locator associated with the particular ambiguous link to a search engine (The expanded entity summary 250A includes more information than each of the entity summaries 260A.  The entity summary 250A and/or the entity summaries 261A, 261B, and/or 261C may optionally be selected (e.g., via clicking or hovering over) to navigate to additional information about the respective entity, to provide a more detailed entity summary on the search results page of FIG. 2A (e.g., effectively "expanding" the selected entity summary), and/or to obtain search results that are more focused toward the selected entity (e.g., via issuing a new search specific to that entity and/or filtering the existing search results)) ([0068]);
receive contextually relevant information regarding the particular ambiguous link from the search engine, wherein the contextually relevant information received from the search engine includes one or more words describing the second web page (Although specific entity summaries 250A and 260A are illustrated in FIG. 2A, it is understood that additional and/or alternative properties related to an entity may be provided.  For example, in some implementations one or more images of an entity and/or related to an entity may be provided in an entity summary) ([0068]); and
verbally output the one more words received from the search engine that describe the second web page (transmitting sounds corresponding to the search results) ([0083], [0051]).
Claim 2. Bousquet discloses the screen reader system of claim 1, wherein the contextually relevant information received from the search engine comprises a page title of the second web page (fig. 2, items 261a-263a).

Claim 3. Bousquet discloses the screen reader system of claim 1, wherein the contextually relevant information received from the search engine comprises a metadata description of the second web page (Although specific entity summaries 250A and 260A are illustrated in FIG. 2A, it is understood that additional and/or alternative properties related to an entity may be provided.  For example, in some implementations one or more images of an entity and/or related to an entity may be provided in an entity summary) ([0068]).

Claim 4. Bousquet discloses the screen reader system of claim 3, wherein the metadata description of the second web page received from the search engine is generated by a model (Although specific entity summaries 250A and 260A are illustrated in FIG. 2A, it is understood that additional and/or alternative properties related to an entity may be provided.  For example, in some implementations one or more images of an entity and/or related to an entity may be provided in an entity summary) ([0068]) [wherein the information is based on a model in a database].

Claim 6. Bousquet discloses the screen reader system of claim 3, wherein the metadata description of the second web page received from the search engine is generated by one or more humans for visually impaired users ([0069]).

Claim 7. Bousquet discloses the screen reader system of claim 1, wherein the particular ambiguous link shares a textual description with another link on the first web page (fig. 2a).

Bousquet discloses the screen reader system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the screen reader system to: receive a combination of key presses of a keyboard; and obtain and output the contextually relevant information responsive to the combination of key presses ([0129]).

Claims 9-12 and 14-16 represent the method of claims 1-4 and 6-8, respectively and are rejected along the same rationale.

Claim 17. Bousquet discloses a computer storage media storing computer- readable instructions that, when executed, cause a computing device to:
identify a particular same page ambiguous link on a portion of a web page that links to another portion of the web page (items 250a, 260a fig. 2a);
determine contextually relevant information regarding the particular same page ambiguous link, wherein the contextually relevant information is obtained from the another portion of the web page and disambiguates one or more words of the particular same page ambiguous link ((The expanded entity summary 250A includes more information than each of the entity summaries 260A.  The entity summary 250A and/or the entity summaries 261A, 261B, and/or 261C may optionally be selected (e.g., via clicking or hovering over) to navigate to additional information about the respective entity, to provide a more detailed entity summary on the search results page of FIG. 2A (e.g., effectively "expanding" the selected entity summary), and/or to obtain search results that are more focused toward the selected entity (e.g., via issuing a new search specific to that entity and/or filtering the existing search results)) ([0068]) Although specific entity summaries 250A and 260A are illustrated in FIG. 2A, it is understood that additional and/or alternative properties related to an entity may be provided.  For example, in some implementations one or more images of an entity and/or related to an entity may be provided in an entity summary) ([0068]); and
output the contextually relevant information regarding the particular same page ambiguous link ([0051], [0083]).

Claim 18. Bousquet discloses the computer storage media of claim 17, wherein the contextually relevant information comprises one or more other words (Washington)obtained from the another portion of the web page that are linked to by the particular same page ambiguous link (fig. 2a).

Claim 19. Bousquet discloses the computer storage media of claim 17, wherein the computer-readable instructions, when executed, cause the computing device to: display the contextually relevant information (The expanded entity summary 250A includes more information than each of the entity summaries 260A.  The entity summary 250A and/or the entity summaries 261A, 261B, and/or 261C may optionally be selected (e.g., via clicking or hovering over) to navigate to additional information about the respective entity, to provide a more detailed entity summary on the search results page of FIG. 2A (e.g., effectively "expanding" the selected entity summary), and/or to obtain search results that are more focused toward the selected entity (e.g., via issuing a new search specific to that entity and/or filtering the existing search results)) ([0068]).

Claim 20. Bousquet discloses the computer storage media of claim 17, wherein the computer-readable instructions, when executed, cause the computing device to: identify the particular same .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (US 2016/0224621) in view of Basson et al. (US 7,792,701).

Claim 5. Bousquet discloses the screen reader system of claim 4, but fails to explicitly disclose wherein model is trained to generate web page descriptions for visually impaired users.
However, Basson discloses wherein model is trained to generate web page descriptions for visually impaired users (col. 7, lines 8-53, col. 8 lines 23-33). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Bousquet. One would have been motivated to do so in order to provide accessibility services on the fly and cost efficiently tailored to the specific situation and to the needs of the particular individual availing herself or himself of the accessibility services.

Claim 13 represents the method of claim 5 and is rejected along the same rationale.

Response to Arguments
8.	Applicant’s arguments filed on 06/11/2021 have been considered but are moot in light of new ground of rejection(s).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171